Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on April 27, 2022.
Claim 11 is canceled.
Claim 3 is withdrawn
Claims 6-8, 10, 14-15, and 17-20 are amended.
Claims 1-2, 4-10, and 12-20 are being examined in this office action.

Double Patenting
Claim 12 of this application is patentably indistinct from claim 3 of Application No. 17/433632. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/433652 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the claim of the instant application falls within the scope of the claim of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Means of ultrasonic (claims 10 and 14)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieduwilt et al. (US Pub. No. 2016/0311189 A1, herein, Wieduwilt) in view of Maatta et al. (US Pub. No. 2009/0298662 A1, herein, Maatta).
Regarding claim 1, Wieduwilt discloses a method for joining paper material (5) at a first joining region (21) and a second joining region (21) (Figs. 6 and 7), comprising the steps of:
 - moistening (with 9 in Fig. 2) the first joining region (Para [0033]), and 
- joining the first and second joining region between a sonotrode (2) and an anvil (3) of an ultrasonic friction welding apparatus (1) by ultrasonic friction welding (Para [0034], Fig. 3), wherein a vibration direction (7) of the sonotrode is not parallel to a joining force direction (6) of a joining force of the anvil (Para [0031], Fig. 1).
Wieduwilt does not expressly disclose that the method comprises the step of: roughening the first joining region.
Maatta teaches roughening (via 7 and 8 in Fig. 6) the first joining region (4 – Fig. 2) (Para [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Wieduwilt with the step of roughening the first joining region as taught by Maatta so that the welding energy can be transferred as well as possible to the seam to be formed (Maatta, Para [0031]).

Regarding claim 4, Wieduwilt in view of Maatta teaches the method as recited above, wherein the vibration direction (Wieduwilt, 7) is perpendicular to the joining force direction (Wieduwilt, 6) (Wieduwilt, Fig. 1).

Regarding claim 5, Wieduwilt in view of Maatta teaches the method as recited above, wherein the method is carried out continuously such that a linear joined connection (at 4 in Wieduwilt, Fig. 1) is produced on the paper material.

Regarding claim 6, Wieduwilt in view of Maatta teaches the method as recited above, wherein the roughening of the first joining region is carried out in such a way that a roughness in a range of 20 µm (“15 µm” – Maatta, Para [0031]), between point elevations and depressions.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Wieduwilt so that the roughening of the first joining region is carried out in such a way that a roughness in a range of 20 µm, between point elevations and depressions as taught by Maatta so that the welding energy can be transferred as well as possible to the seam to be formed (Maatta, Para [0031]).

Regarding claim 7, Wieduwilt in view of Maatta teaches the method as recited above, wherein the roughening of the first joining region and the moistening of the first joining region occur along a same width of the first joining region (Wieduwilt, 21).

Regarding claim 8, Wieduwilt in view of Maatta teaches the method as recited above, wherein the joining of the first and second joining regions is carried out completely without additives (“without adhesives or thermoplastic coatings” – Wieduwilt, Para [0004]).

Regarding claim 9, Wieduwilt in view of Maatta teaches the method as recited above, wherein the paper material to be joined is free of plastics material and adhesive (“the paper material does not require any additional thermoplastic coating” – Wieduwilt, Para [0004]).

Regarding claim 10, Wieduwilt in view of Maatta teaches the method as recited above, wherein the step of roughening is carried out by means of ultrasonic vibration (Maatta, Para [0031]). 
Examiner interprets Maatta to teach that the step of roughening to be carried out by means of ultrasonic vibration since the anvil and sonotrode of the ultrasonic apparatus includes the roughening surfaces. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Wieduwilt so that the step of roughening is carried out by means of ultrasonic as taught by Maatta so that the welding energy can be transferred as well as possible to the seam to be formed (Maatta, Para [0031]).

Regarding claim 11, Wieduwilt in view of Maatta teaches the method as recited above, wherein the roughening process takes place continuously or discontinuously (Maatta, Para [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Wieduwilt so that the roughening process takes place continuously or discontinuously as taught by Maatta so that the welding energy can be transferred as well as possible to the seam to be formed (Maatta, Para [0031]).

Regarding claim 12, Wieduwilt discloses an apparatus (1 – Figs. 1 and 5) for joining paper material (5) at joining regions (20 – Figs. 6 and 7) of the paper material, comprising 
- a moistening apparatus (17) for moistening the joining region (21) (Para [0040]) and, 
- an ultrasonic friction welding apparatus (2, 3 – Fig. 1) comprising a sonotrode (2) for generating an ultrasonic vibration and an anvil (3) for generating a joining force, wherein the ultrasonic vibration is directed in a first direction (7) which is not parallel to a force direction (6) of the joining force of the anvil (Figs. 1-2, Para [0031]).
Wieduwilt does not expressly disclose that the apparatus comprises a roughening apparatus for roughening a joining region of the paper material.
Maatta teaches the apparatus comprises a roughening apparatus (7, 8 – Fig. 6) for roughening a joining region (4 – Fig. 2) of the paper material (1) (Para [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Wieduwilt with a roughening apparatus for roughening a joining region of the paper material as taught by Maatta so that the welding energy can be transferred as well as possible to the seam to be formed (Maatta, Para [0031]).

Regarding claim 13, Wieduwilt in view of Maatta teaches the apparatus as recited above, wherein the anvil is in the form of a roller or roll (Maatta, 8 – Fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Wieduwilt so that the anvil is in the form of a roller or roll as taught by Maatta so that the welding energy can be transferred as well as possible to the seam to be formed (Maatta, Para [0031]).

Regarding claim 14, Wieduwilt in view of Maatta teaches the apparatus as recited above, wherein the roughening apparatus works by means of ultrasonic vibration (Maatta, Para [0031]). 
Examiner interprets Maatta to teach that the roughening apparatus works by means of ultrasonic vibration since the anvil and sonotrode of the ultrasonic apparatus include the roughening surfaces. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Wieduwilt so that the roughening apparatus works by means of ultrasonic vibration as taught by Maatta so that the welding energy can be transferred as well as possible to the seam to be formed (Maatta, Para [0031]).

Regarding claim 15, Wieduwilt in view of Maatta teaches the apparatus as recited above, wherein the roughening apparatus produces a roughness in a range of 20 µm (“15 µm” – Maatta, Para [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Wieduwilt so that the roughening apparatus produces a roughness in a range of 20 µm as taught by Maatta so that the welding energy can be transferred as well as possible to the seam to be formed (Maatta, Para [0031]).

Regarding claim 16, Wieduwilt in view of Maatta teaches the apparatus as recited above, wherein a sonotrode (Wieduwilt, 2) of the roughening apparatus is designed to be flat (Wieduwilt, Fig. 1) and has a roughened surface (Maatta, Para [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Wieduwilt so that the sonotrode of the roughening apparatus has a roughened surface as taught by Maatta so that the welding energy can be transferred as well as possible to the seam to be formed (Maatta, Para [0031]).

Regarding claim 17, Wieduwilt in view of Maatta teaches a paper packaging (Wieduwilt, 18 – Fig. 6) having a connection produced by a method according to claim 1 (Wieduwilt, Para [0028]), wherein during roughening of individual paper fibers of the first and the second joining regions, the individual paper fibers are released (“micro-splicing of the fibers” – Wieduwilt, Para [0037]) from a paper composite (“paper material, in particular paper, cardboard, or paperboard” – Wieduwilt, [0001]) of the paper packaging and brought to a surface of the joining region.
	Examiner interprets Wieduwilt in view of Maatta to teach that during roughening of individual paper fibers of the first and the second joining regions, the individual paper fibers are released from a paper composite of the paper packaging and brought to a surface of the joining region since the paper material disclosed by Wieduwilt is equivalent to the paper material of the claimed invention.
	Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 18, Wieduwilt in view of Maatta teaches the method as recited above, wherein the roughening of the first joining region is carried out in such a way that a roughness in a range of 10 µm (“3 to 15 µm” – Maatta, Para [0031]), between point elevations and depressions is achieved.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Wieduwilt so that the roughening of the first joining region is carried out in such a way that a roughness in a range of 10 µm, between point elevations and depressions is achieved as taught by Maatta so that the welding energy can be transferred as well as possible to the seam to be formed (Maatta, Para [0031]).

Regarding claim 19, Wieduwilt in view of Maatta teaches the method as recited above, wherein the joining of the first and second joining regions is carried out completely without additive plastics materials or adhesives (“without adhesives or thermoplastic coatings” – Wieduwilt, Para [0004]).

Regarding claim 20, Wieduwilt in view of Maatta teaches the apparatus as recited above, wherein the roughening apparatus produces a roughness in a range of 10 µm (“15 µm” – Maatta, Para [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Wieduwilt so that the roughening apparatus produces a roughness in a range of 10 µm, as taught by Maatta so that the welding energy can be transferred as well as possible to the seam to be formed (Maatta, Para [0031]).

Response to Arguments
Applicant’s arguments, see Pages 5-6, filed April 27, 2022, with respect to claims 6, 8, 10-11, 15, and 17-19 have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of February 15, 2022 have been withdrawn. 
Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1 and 4-10 filed April 27, 2022 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments that 
“Maatta is cited as teaching the roughening step recited in claim 1, however, the cited portions of Maatta teach a roughness of the apparatus used in producing a paper product, and not a roughness of the paper itself. The anvil the Examiner points to in Maatta is used for sealing, not for roughening…For the same reasons as set forth above in regard to claim 1, the cited art fails to teach an apparatus for roughening the paper itself, and therefore fails to teach or suggest each and every feature of claim 12.”
This is not persuasive for the following reasons:
Examiner interprets the combination of Wieduwilt in view of Maatta would result in the claimed method. Examiner further interprets Maatta to teach the step of “roughening the first joining region” since the surface of the anvil and sonotrode taught by Maatta is an embossed rough surface and since the anvil and sonotrode used to cause the roughening. Applicant does not describe any further details of how the roughening process takes place and therefore, under broadest reasonable interpretation, Examiner interprets the roughening of a region to be caused by the contact of a rough surface with that region.
Examiner further interprets the combination of Wieduwilt in view of Maatta would result in the apparatus of claim 12 because Maatta teaches that it would have been obvious to one of ordinary skill in the art at have multiple sealing apparatuses, one of which being a roughening apparatus. Therefore, examiner maintains the rejection as recited above.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 11, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731